Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final response to the application filed on 23 of September, 2020. Claims 1-16 are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/029,668, filed on 22 of November, 2020.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 of September, 2020, and 08 of February, 2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The abstract of the disclosure is objected to because line 2 is unclear in its meaning. It should be edited for clarity.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Line 3 of [0004] should be edited for clarity in “by the traffic by motor vehicles” should be corrected to “by the traffic from motor vehicles”
Line 3 of [0004] should be edited for clarity so that instead of reading “traffic by passenger” it reads “traffic from passenger”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation "any form of movement", and the claim also recites "in particular driving, running, or swimming" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not further restrict the invention. It recites common forms of transportation and common things transported by these means of transportation. This is not a further limitation just ways to use the invention..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below. 
STEP 1: STATUTORY CATEGORIES
Claim(s) 1-16 do fall into at least one of the four statutory subject matter categories.
STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 3-5 “an environmental account is provided, on which environmental units are managed; a transport route causes costs in the form of a number of environmental units and these costs are deducted from the environmental account; and a transport route is selected in dependence on the costs” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
Claim 13 lines 2-4 “an environmental account for managing environmental units; a device for selecting a transport route, the device having a connection to the environmental account; and wherein the transport route is selected at least according to the number of the environmental units available on the environmental account” recite(s) an abstract idea belonging to the grouping of mental processes (pen and paper concept) and methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are “transport route contains at least one transport means, a transport material and a route”. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and add insignificant extra-solution activity to the judicial exception. The computer elements are merely used as a tool to perform the abstract idea, and the use of the judicial exception is generally linked to the particular technological environment of autonomous vehicle driving without using the judicial exception in some other meaningful way (MPEP 2106.04(d)).
STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), and the computer functions of receiving and transmitting data have been recognized by the courts as well-understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity (MPEP 2106.05(d)). Further, the additional element of a “transport route” recited in the claim(s) is a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality (MPEP2106.05 (d)).
Based on the above analysis, claim(S) 1-16 is/are not eligible subject matter and is/are rejected under 35 U.S.C 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onishi (US 20110099100).
Regarding claim 1, Onishi teaches a method for reducing the environmental pollution ([0011] described as “offset their carbon footprint”) due to a transport route, wherein the transport route contains at least one transport means ([0109] described as “use of a travel facility”), a transport material ([0011] described as “end users”), and a route ([0011] described as “a route”), the method comprising the steps of: an environmental account is provided ([0079] described as “emission credit file”), on which environmental units are managed ([0079] described as “emission credits”);
a transport route causes costs in the form of a number of environmental units ([0063] described as “emitted greenhouse gas”) and these costs are deducted from the environmental account ([0063] described as “offsets the greenhouse gas emissions with carbon credits”); and
a transport route is selected in dependence on the costs. ([0011] described as “picks a route that satisfies the route searching conditions” these conditions are the dependence on carbon offsets)
Regarding claim 8, Onishi teaches the method as claimed in claim 1, wherein ascertainment of the costs of a transport route ([0075] described as “calculates greenhouse gas emissions”) is performed in dependence on an actually covered transport route. ([0026] described as “moved according to the route”)
Regarding claim 9, Onishi teaches the method as claimed in claim 8, wherein the ascertainment of the costs of a transport route ([0075] described as “calculates greenhouse gas emissions”) are dependent on the transport means ([0075] described as “transport facility”), on the route ([0075]), on the current environmental pollution ([0077] described as “CO2 emissions per passenger”), on the utilization of a transport means ([0075] and [0077]), or on the transport material([0077] described as “end users”).
Regarding claim 10, Onishi teaches the method as claimed in claim 1, wherein environmental units can be traded, given, loaned, or transferred in other ways, on a marketplace. ([0014] describes purchasing of credits, [0079] further describes purchasing of credits on a marketplace)
Regarding claim 11, Onishi teaches the method as claimed in claim 1, wherein each environmental account has a starting value of environmental units ([0133] described as “emissions credit amount file”) and environmental units are regularly credited to an environmental account. ([0138] describes adding credits to an account)
Regarding claim 12, Onishi teaches the method as claimed in claim 1, wherein the at least one transport means further comprises any form of movement, in particular driving, running, or swimming, ([0076] described as “transportation facilities” and walking) and the transport material further comprises persons, products, or goods. ([0011] described as “end user”)
Regarding claim 13, Onishi teaches a system for reducing the environmental pollution ([0011] described as “offset their carbon footprint”) due to a transport route, wherein the transport route contains at least one transport means ([0109] described as “use of a travel facility”), a transport material ([0011] described as “end users”), and a route ([0011] described as “a route”), the system comprising:
an environmental account for managing environmental units ([0079] described as “emission credit file”);
a device for selecting a transport route, the device having a connection to the environmental account ([0011] described as “route searching apparatus” which has a connection to the emission offsetting unit); and 
wherein the transport route is selected at least according to the number of the environmental units available on the environmental account. ([0011] described as “picks a route that satisfies the route searching conditions” these conditions are the dependence on carbon offsets)
Regarding claim 14, Onishi teaches the system as claimed in claim 13, wherein the system further comprises a marketplace for trading, exchanging, or other types of transfer of environmental units. ([0014] describes purchasing of credits, [0079] further describes purchasing of credits on a marketplace)
Regarding claim 16, Onishi teaches the system as claimed in claim 13, wherein the device for selecting a transport route is configured to ascertain costs of a transport route ([0075] described as “calculates greenhouse gas emissions”) in dependence on an actually covered transport route. ([0026] described as “moved according to the route”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20110099100) in view of Hashem (US 20150276419).
Regarding claim 2, Onishi teaches the method as claimed in claim 1, characterized in that the environmental account ([0079] described as “emission credit file”) is 
Regarding claim 2, Hashem teaches the method as claimed in claim 1, characterized in that the environmental account is assigned to a transport means, a user, or a transport material. ([0009] describes a unique profile that can have a specific transport means assigned and a specific material to be transported)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teachings of Hashem. This modification would mean that the way Onishi works could be further used for specific means such as offsetting the carbon costs of a shared vehicle even if every user does not have the route searching apparatus. Or vice versa one user can offset their footprint no matter what they travel on.
Regarding claim 3, Onishi teaches the method as claimed in claim 1, wherein the transport route is selected in dependence on the available environmental units on the environmental account ([0011] described as “picks a route that satisfies the route searching conditions” these conditions are the dependence on carbon offsets), so that the environmental account 
Regarding claim 3, Hashem teaches the method as claimed in claim 1, wherein the transport route is selected in dependence on the available environmental units on the environmental account, so that the environmental account does not sink below zero environmental units. ([0009] described as cost of a route based on user preference)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teaching of Hashem. This would further incorporate user preferences, such as the cost of a route, and prevent the account balance from sinking below zero.  
Regarding claim 4, Onishi teaches the method as claimed in claim 1, wherein the transport route ([0011] described as “a route”) is 
Regarding claim 4, Hashem teaches the method as claimed in claim 1, wherein the transport route is selected in dependence on health data or fitness data of a user. ([0009] described as “fitness and general health” which is then used in the route selection process)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teachings of Hashem. This type of information can be beneficial to Onishi when route planning to determine how far the user can walk, or use some other kind of physical movement, between different forms of transit. This is helpful in route planning as well as the overall idea of fewer carbon emissions, which is the heart of these claims.
Regarding claim 15, Onishi teaches the system as claimed in claim 13, wherein the device ([0011] described as “route searching apparatus”) is 
Regarding claim 15, Hashem teaches the system as claimed in claim 13, wherein the device is uniquely assigned to a transport means, transport material, or user. ([0009] describes a unique profile that can have a specific transport means assigned and a specific material to be transported)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teachings of Hashem. This modification would mean that the way Onishi works could be further used for specific means such as offsetting the carbon costs of a specific user no matter how they travel or a specific vehicle, such as a public bus, so that every operator could be using the route searching device to plan the way they go.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20110099100) in view of Rakshit (US 20180080053).
Regarding claim 5, Onishi teaches the method as claimed in claim 1, wherein the transport route ([0011] described as “a route”) is selected in dependence on an 
Regarding claim 5, Rakshit teaches the method as claimed in claim 1, wherein the transport route is selected in dependence on an environmental pollution of a route.([0020] described as “pollution score” used in conjunction with route planning)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teachings of Rakshit. The idea of monitoring real time pollution would be helpful when trying to plan a route that seeks to benefit the environment. By avoiding the more polluted routes you can help prevent more pollution from entering the atmosphere which your carbo offset scheme could then take into account.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20110099100) in view of Gottlieb (US 20040107110).
Regarding claim 6, Onishi teaches the method as claimed in claim 1, wherein the transport route ([0011] described as “a route”) is selected in dependence on 
Regarding claim 6, Gottlieb teaches the method as claimed in claim 1, wherein the transport route is selected in dependence on administrative requirements, or in dependence on requirements which are voluntary or under private stipulations. ([0008] described as “hard constraints”)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teachings of Gottlieb. The hard constraints can be useful when route planning as some vehicle types are not allowed on all roads. This would help Onishi prevent back tracking if the travel vehicle cannot go through a certain route. The prevention of back tracking would help reduce carbon emissions.
Regarding claim 7, Onishi teaches the method as claimed in claim 1, wherein the transport route ([0011] described as “a route”) is divided into 
Regarding claim 7, Gottlieb teaches the method as claimed in claim 1, wherein the transport route is divided into multiple partial transport routes, wherein each partial transport route ([0004] described as “multiple vehicles”) has at least a transport means, a route, and costs linked thereto in environmental units for the environmental account.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify Onishi to incorporate the teachings of Gottlieb. This would further allow Onishi to maximize transport efficiency by determining the best possible route to take. This could help by pooling multiple users onto certain trains or car services and further reduce the emissions generated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS STRYKER whose telephone number is (571)272-4659. The examiner can normally be reached Monday-Friday 7:30-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS STRYKER/Examiner, Art Unit 4187                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665